Pollock, J.
(concurring) : In concurring with the majority in this case, I do so not because of the belief that the decision is supported by the larger number of adjudicated cases, but for the reason that I believe it to be so commanded by the lawmaking power of the state in such clear and unmistakeable language as to leave no escape therefrom, and to render the result reached inevitable.
Other courts of high standing and authority, by the *197same process of reasoning employed by my dissenting associates, have announced a different conclusion. The question, however, remains, Are such decisions correct in principle and sound in reason? For thousands of years, had the courts of last resort been called upon to determine the form of the earth, it would have been solemnly decreed to be flat. The earth would have continued to be physically round, judicially flat. To my mind, the error arises in such decisions by reason of an attempt to construe a plain, positive provision of the code, in its very nature and by its express terms incapable of other construction than what it clearly says and plainly means, into the opposite of what it says and means. If I am correct in this view, one decision, or a dozen decisions, only result in what Jeremy Bentham was pleased to call "judge-made law.”
I agree perfectly with my dissenting associates that before the adoption of the code an action at law could not be maintained upon an assigned account in the name of the assignee; that an indorsed promissory note could be declared upon in the name of the indorsee ; that a suit in equity, looking to substance and not to form, was brought and prosecuted in the name of the assignee of a chose in action; and that while the rules of equity practice required all persons in interest to be made parties to the suit, that the decree rendered might be a final and complete determination of the interest of all parties in the subject-matter, the assignor of a chose in action, having parted with his title and interest, was not a necessary party. This, however, only serves to show the distinction between the rules governing matters of practice in actions at law and suits in equity before the adoption of the code. The purpose of the adoption of the code was *198to simplify, not to mystify, the practice. By the adoption of the code the nice distinctions and subtle refinements in the matters of practice existing between common-law and equity practice wer6 expressly abolished. With this end in view, section 26 of the code (Gen. Stat. 1901, §4454) was also adopted. This section reads as follows : “Every action must be prosecuted in the name of the real party in interest, except as otherwise provided in section 28.”
It is worthy of note, as mentioned in Eaton v. Alger, 57 Barb. 179, 189, that this section contains the strong, well-defined, mandatory, Anglo-Saxon word “must” to characterize its imperative character. Evidently this was done with full knowledge of the tendency of the bench and the bar of the times, schooled in and imbued with the prior practice, to distort the meaning of this provision into harmony and compliance with their preconceived ideas of the proper practice, and with apprehension that a weaker word might not accomplish the purpose for which the code was designed.
The power to enact is not questioned ; that the provision is emphatically mandatory in terms is acknowledged ; that the purpose of the code was to simplify the practice is admitted. Is not, then, the only possible remaining subject of inquiry, in any given case not falling within the accepted class, whether such case is in its nature such as, before the adoption of the code, would have been denominated an “action at law” or a “suit in equity,” manifestly this: Who is the real party in interest in the subject-matter of the action? Or, in other words of exact meaning, Who is the party to be benefited or injured by the judgment in the case?
Mr. Black, in his Law Dictionary, page 997, defines *199a real party in interest, within the meaning of this statute, as follows:
“In statutes requiring suits to be brought in the name of the ‘real party in interest,’ this term means the person who is actually and substantially interested in the subject-matter, as distinguished from one who has only a nominal, formal or technical interest in it or connection with it.”
The author of the Encyclopedia of Pleading and Practice, volume 15, at page 710, says :
“The real party in interest, within the meaning of this provision of the code, is the person who will be entitled to the benefits of the action if successful; one who is actually and substantially interested in the subject-matter, as distinguished from one who has only a nominal, formal or technical interest in or connection with it.”
Mr. Bliss, in his work on Code Pleading (3d ed.), note to section 45, says :
“Tj'his raises the question, Who is the ‘real party in interest’ ? The ‘real party in interest’ is the party who is to be benefited or injured by the judgment in the case. It will be observed that the rule provides the action must be prosecuted in the name of the rea party in interest, and of course if the defense can show that the plaintiff or plaintiffs are not the real parties in interest the action must fail.”
The assignee of an account or chose in action is the real party in interest and entitled to bring an action thereon, providing, by such assignment, the beneficial interest in or ownership of such chose in action is thereby transferred. But it is the interest or ownership, not the transfer, that gives the right of action. The owner would have the right of action without and independent of .the formal assignment or transfer. Applying this rule to the case at bar, is defendant in *200error the real party in interest and entitled to maintain an action on the Thompson account? Turning to the record, we find defendant in error did not purchase this account; it was not given to him ; he did not become the owner thereof nor was he entitled to demand and hold any beneficial interest therein. Mrs. Thompson did not sell this account, give-it away, or part with any beneficial interest in it. She was the owner of it, and remained the owner. Loss of the account was her loss ; recovery upon the account was her recovery. All that was in fact done, as shown by the record, was this : A statement of the account, verified, was formally transferred to defendant in error, not for the purpose of vesting in him any ownership thereof, but for the purpose of enabling him to join it in an action on an account of his own. He did not intend to become the owner of the account, and did not. Mrs. Thompson did not intend t'o part with her interest in and ownership of the account, and did not. At all times she remained the owner and party in interest. She at all times was and remained the real party in interest and the only party entitled to. bring and maintain an action for its recovery, without doing violence to the provision of the code now under consideration.
An extended review of the authorities pro and con upon this proposition (and they are many) would, to my mind, tend to the confusion of that which is and ever must remain plain, and would evince a lack of confidence in a proposition that is and ever must remain self-evident.